the policy of insurance sued on contained the following provision: "This policy is void if . . any policy on the life of the insured has been issued by this company and is in force at the date hereof, unless this policy contains an endorsement, signed by the president or secretary" waiving the existence of such prior policy. On the trial, the undisputed evidence showed that when the policy sued on was issued there was in force another policy on the life of the same insured which was issued by the defendant company, and that the existence of the prior policy had not been waived by the company. James W. Golden was the insured in the policy sued on, and the insured in the prior policy; but the prior policy was issued on the application of James W. Golden's son without the knowledge of the father. The fact that the insured in the policy sued on had no knowledge of the prior policy is immaterial. The policy did not provide that it was void if there were in force another policy on the life of the insured, and if the insured hadknowledge of such policy, but it clearly, distinctly, and without ambiguity, stipulated that the policy was void if therewere in existence and in force another policy on the life of the insured when the policy sued on was issued. There was no qualification whatsoever in the policy as to such stipulation. So, the question here is not whether the insured made a false statement in his written application for the policy when he stated that he was not insured in the defendant company, but the only material questions are: (1) was he then insured in the company? and (2) did the company waive the said provision of the policy? Under the undisputed evidence the first question must be answered in the affirmative; and under the ruling of the Supreme Court in this case, 189 Ga. 79 (5 S.E.2d 198), in answer to questions certified by this court, a negative answer must be given to the second question. It follows that the judgment overruling the certiorari should be affirmed. *Page 203